Citation Nr: 1010402	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal was previously before the Board in October 2008, 
when it was remanded for additional procedural development.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
file.

During the course of this appeal, and specifically by a 
January 2010 rating action, the RO granted service connection 
for cluster headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

When this case was last before the Board, it was remanded so 
that the RO could make further attempts to obtain the 
Veteran's service treatment records, as the claims file 
contained only the service dental records at that time, and 
there was no obvious formal documentation of the 
unavailability of the service medical records.  

While the record reflects that the RO obtained inpatient 
hospital treatment records, as requested by the Board, there 
is no indication of further efforts to obtain the service 
treatment records for the Veteran's 15 years of active duty.  
The Board notes that although the September 2005 rating 
decision on appeal indicates that all efforts to obtain the 
service treatment records had failed, there is otherwise no 
formal documentation of this fact.  This should be addressed 
on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(noting that as a matter of law, a remand by the Board 
confers on the Veteran the right to compliance with the 
remand orders).

Additionally, the Veteran has reported relevant post-service 
treatment at the VA facility in Lawton, Oklahoma and Oklahoma 
City.  Although the record reflects that the RO obtained 
records of treatment at the Oklahoma City VA Medical Center 
for a particular day in June 2001, it is unclear whether a 
specific search was undertaken for records at the Lawton 
facility, or that this was the result of a comprehensive 
search.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies records of 
treatment provided the Veteran at the 
VA facility in Lawton, Oklahoma, and 
the VA facility in Oklahoma City, from 
1992 to the present.  All attempts to 
obtain these records for this time 
period should be documented in the 
claims file, together with any negative 
response received following this 
effort.  

2.	The RO should review the record for 
purposes of determining whether it may 
be concluded that the Veteran's service 
treatment records either do not exist 
or that further efforts to obtain them 
would be futile.  If the service 
treatment records are unavailable for 
these reasons, a formal 
documentation/memorandum of that fact 
should be created and associated with 
the claims file.  The Veteran also 
should be notified of this conclusion 
consistent with 38 C.F.R. § 3.159(e).

3.	Thereafter, the RO should undertake any 
additional development as may be 
indicated by evidence obtained as a 
result of this Remand, (including 
conducting any indicated examinations), 
and enter its determination with 
respect to the issue on appeal.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


